     Case 3:17-cv-00433-MMD-WGC Document 228 Filed 01/13/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      KENNETH FRIEDMAN,                                 Case No. 3:17-cv-00433-MMD-WGC

7                                     Plaintiff,                       ORDER
              v.
8
       ISIDRO BACA, et al.,
9
                                  Defendants.
10

11           On July 17, 2017, Plaintiff Kenneth Friedman, then a prisoner in custody of the

12    Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights action

13    under 42 U.S.C. § 1983. (ECF No. 1-1.) On February 7, 2018, the Court issued a

14    screening order and stayed the case to give the parties an opportunity to settle their

15    dispute. (ECF No. 10.) The parties were unable to reach an agreement, and the case

16    proceeded until Magistrate Judge William G. Cobb scheduled a settlement conference

17    for January 14, 2021. (ECF No. 223.) On December 18, 2020, Defendants filed a

18    suggestion of death on the record. (ECF No. 226.)

19           Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

20    is not extinguished, the court may order substitution of the proper party. A motion for

21    substitution may be made by any party or by the decedent’s successor or representative.

22    If the motion is not made within 90 days after service of a statement noting the death, the

23    action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

24    ///

25    ///

26    ///

27    ///

28    ///
     Case 3:17-cv-00433-MMD-WGC Document 228 Filed 01/13/21 Page 2 of 2


1            As such, if there is no motion for substitution within 90 days of the date of this

2     order, the Court will dismiss the case.

3            DATED THIS 13th Day of January 2021.

4

5
                                                MIRANDA M. DU
6                                               CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
